Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to Remarks filed July 23rd, 2021. By the amendment claims 1-15 are pending with claims 1-3, 8-11 and 14 being amended.

Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Lawrence E. Laubscher, Jr on July 30th, 2021.
 
Claim 1, line 11 has been changed from “plastices” to –plastics--

Claim 1, line 26 has been changed from “washing container for a sufficient time as to obtain a desired degree of purity”
To –washing container to obtain a desired degree of purity—

Claim 7, lines 3-4 has been changed from “that is such as to retain said plastics material in said washing container for an average dwell time that is sufficient to obtain the desired degree of purity and”
To –that is such as to retain said plastics material in said washing container to obtain the desired degree of purity and— 


To –washed and decontaminated plastics—  

Response to Arguments
The applicant’s arguments filed July 23rd, 2021 have been considered and found persuasive in part, specifically the arguments in regards to the rotatable control element and the controlled overflow. 

Allowable Subject Matter
Claims 1-15 are allowable. 

Independent claims 1 and 10 are allowable for disclosing a rotatable control element having a horizontal axis; and including a plurality of baffles arranged in a discharge channel diametrically opposite said inlet port and evacuating by controlled overflow, through via an outlet port bounded by said discharge channel of said washing container- an outward flow of washing fluid and a quantity of already decontaminated plastics material, wherein said already washed and decontaminated plastics material is conveyed to said outlet port in a controlled manner through the action of said rotatable control element. 

The closest prior art of Hardy et al. (US 20160122443) discloses a device for separating contaminants from raw material (P0072, L1-3), with a stirring arrangement (mixing blades 105 on shaft 106) and a controlled overflow outlet (111). Although rotatable elements for control are known in the art (Kirchhoff et al., US 20130146105; Teruggi et al., US 6797073) there is no teaching or suggestion that would render the use of these elements in an overflow outlet obvious to a person with ordinary skill in the art before the effective filing date of the invention. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655